Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
	Applicant’s amendment filed 8/6/2021 has been received and entered.  Claim 1 has been amended to incorporate the limitations of claims 6-7 (cancelled in this amendment), claims 2-9, 15, 16 and 18-20 have been cancelled and claims 21-22 have been added.
Claims 1, 10-14, 17, 21, 22 are pending.

Election/Restriction
Applicant’s election without traverse of Group I and the species of sorted lists in the reply filed on 10/11/2019 was acknowledged, and that upon initial search and review the species election was withdrawn. 
It is noted that claims 19-20 drawn to a nonelected invention have been cancelled in prosecution. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claims 1, 6-7, 10-14, 17, 21, 22, drawn to a method of analyzing sequences representing different genome sources for variants are currently under examination.

Priority
	This application filed 7/11/2017 makes no claim for priority (based on ADS filed).
Applicants provide no comments regarding the summary of priority.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

is withdrawn.  
Upon review of the amended claims and those issued in ‘069, it is agreed that the claims are patentably distinct.

Claims 1, 6-7, 10-14, 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application 14/793273 is withdrawn.
As noted by Applicants, ‘273 has been abandoned (11/1/2021), and the rejection is moot.

Claims 1, 6-7, 10-14, 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application 14/793379 is withdrawn.
As noted by Applicants, ‘379 has been abandoned (8/1/2021), and the rejection is moot.

Examiner note:  Claims 1, 6-7, 10-14, 17 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application 14/511702.  However, upon review of the prosecution, it is noted that the application is now abandoned after Appeal and Examiner was affirmed by the Board (mailed 9/1/2020).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 10-14, 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
It is noted the limitation has been deleted from claim 1.  Newly added claim 21 comprises similar language but instead provides that the classifiers ‘predict one or more conditions of a plurality of test genome samples’ and appears consistent with the literal support of the specification teaching:
“At step 160, how the at least one group of variants partitions the one or more genome 
samples is reported for downstream use. For example, in response to determining that the at least one group of variants is a complete partition of the one or more genome samples, the at least one group of variants is reported for downstream use. Downstream use can include, for example, using the results in machine learning techniques to perform genetic analysis to be able to predict 30conditions from future samples. Machine learning algorithms used can include, but are notYOR920161349US1 8 necessarily limited to, a Support Vector Machine (SVM), a Multilayer Perceptron (MLP), a deep learning model and/or a neural network. 

Upon review of record, it does appear that identifying similar genetic alterations in bacterial genomes, for example in genes that make a bacteria drug resistant, can be practiced to determine ‘conditions’ associated with an identified mutation when present in any genome.
Accordingly, the rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-7, 10-14, 17, stand and claims 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter.  
Claim analysis
Initially it is noted that newly added claim 21 represents the limitation deleted from claim 1 in the instant amendment, and has been previously reviewed in the 101 analysis.  Newly added claim 22 further defines how k-mers are compared to each other without the use of a reference.  While the claims have been amended they still are generally drawn to a method of assessing and analyzing a sequence from multiple sources of genomic sequences by comparing a subsequence from each genomic source to infer the presence or absence of the sequence through inference.  More specifically, independent claim 1 has been amended to recite and to incorporate the limitations of claims 6-7 previously pending and evaluated.  In addition, claim 21 represents the limitation deleted from claim 1 and has been evaluated, and claim 22 further defines how k-mers are compared to each other without the use of a reference, that is one to the other.  The requirements of the claims provide a first step of ‘extracting a plurality of nucleotide sequences from a plurality of genome samples,…” using a “sequencing technique”, and providing a new final step of “training one or more machine learning classifiers with data corresponding to how the groups of variant k-mers partition” based on the previous steps where “variant k-mers partitions the plurality of genome samples in satisfaction of the at least one partitioning 
Response to Applicant’s arguments

In the analysis, these steps have been analyzed as physical method steps and given the generic broad language of the claims and guidance of the specification have been found to be known conventional steps of obtaining sequence read data under step 2B.  In review of the specification and art of record, no specific technique nor platform is required of the claims, noting Gardner et al (2013 cited) the ability to provide a plurality of sequences from various organisms.
Applicants argue that even if the claims provided a judicial exception, the claims must be considered as a whole, and determine whether it integrates the judicial exception noting the October 2019 Update at pages 10-12.  Noting support on pages 4 and 9 of the specification, Applicants argue that the present invention addresses issues with prior reference free methods, noting the claim requirements for partition analysis using k-mers for the evaluation (noting also the amendments to the claims to clarify the technical improvement).  Applicants argue that like DDR Holding, the claims are rooted in computer technology and provide for a particular arrangement of steps to overcome a technical problem of computer technology.
Initially it is noted that the amendments to claim 1 were previously evaluated as they were set forth in dependent claims prior to the amendments. Further it has been noted that the preamble provides for a computer implemented method (though the first two steps of extraction and sequencing appear to be separate and argued to be physical steps in prosecution, and not computer based), in review of the specification the computer implementation has been determined to be a conventional computer.  With respect to the steps performed by the computer,  is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an 
Previous rejection of record
For step 1 of the 101 analysis, the claims have been amended to recite the method is ‘computer-implemented’ and considered to be directed to a statutory category for the use of a computer or media. 
For step 2A of the 101 analysis, the judicial exception is the abstract instructional steps for obtaining and analyzing sequence read data.  The claims do not require any physical step to be implemented by the system or medium, and with no required additional steps there is no consideration of an additional element under the 101 analysis.  As amended, the claims require newly added steps of ‘extracting’ and ‘training’ both of which appear to be instructions and related to the analysis of sequence data given the guidance of the specification and requirements of the claims.  Dependent claims provides for the source of the sequence data and what the data represents, but no physical steps where a sample is obtained.  The source of the data are broadly and generally set forth, and in view of the guidance of the specification each of these limitations/steps appear to be directed to conventional sources for obtaining sequence read data.  In light of the guidance of the specification for the breadth of these steps and evidence of record, these steps alone and in combination in the claims as a whole do not appear to provide significantly more and appear to be conventional means of obtaining sequence read data known in the art.  Dependent claims set forth the source of the sequence data and limitations on instruction for the analysis of the target sequence and selection criteria for analysis and exclusion.  The judicial exception is a set of instructions for analysis of sequence data, and considered to fall into the category of Mental Processes, that is concepts performed in the human 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  Accordingly, it is found that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of inputting data, outputting data, computer readable media, computer processors, and computer networks in independent claim are conventional computer components and activity.
For step 2B of the 101 analysis, as noted above the claims have no physical steps of obtaining data and no physical or application steps after the data is processed which are considered additional elements of the claims.  For the 101 analysis, none of the specific limitations of the claims appear by themselves or in the claim as a whole to provide for significantly more than know steps for obtaining sequence read data (see for example the 
What is left of the claims is the judicial exception of abstract instructional steps for obtaining and analyzing sequence read data.  Claims to the medium and system imply computer implementation however in review of the specification there is no unique computer or system that is required to implement the instructions for data analysis and while implemented on a computer it is not rooted in computer technology.  Dependent claims set forth additional calculations in assessing the sequence read data, but none by themselves or in combination amount to significantly more than instructions for analysis of sequence data on a general purpose computer.  The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
For the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter.

Initially, as provided above in the claim analysis and steps of the 101 analysis, it is found that all the steps of the claims are directed to abstract instructional steps.  While it is a acknowledged that sequencing can be a physical step, the term ‘extract’ in light of the specification appears to be consistent with data manipulation, and is further supported by terms such as ‘contigs’ which is a contiguous sequence usually assembled from a number of reads.  Even if interpreted as a physical step, the step of sequencing to get sequencing data is well known and would be considered a conventional step under Step 2B as provided in the specification teaching: “Conventional methods for analyzing this data, comprising short sequences called "sequence reads" or "reads" derived from an initial DNA samplple, fall into two families: reference-based approaches and reference-free approaches.  In both cases, the method may involve an initial step of assembling the sequence reads into "contigs" by analyzing how they overlap.”(see page 3, under detailed description).
 Applicant’s arguments that the method provides for a practical application is not consistent with the fact patterns of court cases because the arguments (and claim embodiments) 
With respect to the amount and/or complexity of the data, it is noted that the claims require ‘a plurality of reads’ and not necessarily in line with Applicants examples provided in their arguments.  While the claims indicate that there is a plurality of samples and reads, and that the sequence is obtained ‘using’ a ‘sequencing technique’, there is no requirement to the claims which is used or how much data is generated.  In light of the guidance of the specification, it appears that simply a read or a contig is contemplated that can be associated with a sample is all that is required.  See for example page 5, which provides:  “At step 110, one or more sequences are decomposed into one or more shorter fixed length subsequences. The one or more sequences are associated with one or more respective genome samples, and may comprise at least one of a read and a contig.”
Review of the evidence of record and the guidance of the specification for the effect or the functioning of a computer, it appears that the claims only recite an abstract idea executed by a computer and do not improve the operations of a generic computer. Execution of an improved abstract idea on a computer is not equivalent to improving computer technology. It is further noted that use of k-mers in assembly algorithms is conventional, as shown in Nagarajan et al. (Nature Reviews Genetics vol. 14, pages 157-167 (2013)). Nagarajan et al. shows assembly methods using short reads are conventional at pages 158-159.  The applicants state the additional elements in the claimed subject matter have not been shown to be conventional. The above rejection provides reasoning why the additional elements of the claimed subject matter as viewed 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The closest art of record cited has been Morgulis et al. (2008), Conway et al. (2011-of record), Boisvert et al. (2012), Simpson et al. (2009), Nagarajan et al. (2013) and Flicek et al. (2009). Nagarajan et al. shows comparison of sequence reads to reference genomes on page 165 but does not show the claimed comparison of short subsequences of samples and short sequences of reference genomes to detect variant sequences. Flicek et al. shows on page S8 that has-based alignment methods build hash table indexes from either the input reads or the reference genome, de novo.  Similarly, Simpson et al. provide for ABySS provides for guidance for methods for assembling short fixed length sequences and compiling the sequences using de Bruijn graphs as the basis to determine the assembly and assess alignment of sequence reads de novo.  Further, Simpson et al. in assessing the ABySS specifically teaches the use of BLAST (at page 1122) to compare source data to a reference to assess the source data that was compiled for further analysis.  Similar to Simpson et al., Boisvert et al. provides for Ray Meta which provides for guidance for methods for assembling short fixed length sequences and compiling the sequences using de Bruijn graphs as the basis to determine de novo and use MUMmer to validate the assembled sequences relative to reference data sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.